Citation Nr: 0908958	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2006 rating 
decision by the Fort Harrison, Montana, Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective April 9, 2004; a 
temporary total (100 percent) rating was assigned from 
February 23, 2006 to May 1, 2006 and a 30 percent rating was 
assigned effective May 1, 2006.  Subsequently, in a July 2007 
Decision Review Officer Decision (DRO), the RO increased the 
rating for PTSD from 30 percent to 50 percent, effective 
April 9, 2004; a temporary total (100 percent) rating was 
assigned from February 23, 2006 to May 1, 2006 and a 50 
percent rating was assigned effective May 1, 2006.  

On August 16, 2007, the Veteran appeared at the Fort Harrison 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2008).  

In an April 2008 decision, the Board denied the Veteran's 
claim for entitlement to a higher evaluation for PTSD.  
Subsequently, the Veteran filed a motion for reconsideration 
on the basis that there was pertinent evidence of record not 
considered by the Board in its decision.  Therefore, the 
April 2008 decision has been vacated in a separate Board 
decision, pursuant to 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The record contains evidence added to the claims folder since 
the July 2007 supplemental statement of the case (SSOC).  
Specifically, in August 2008, a VA compensation examination 
conducted in July 2008 was received by the Board.  The RO has 
not reviewed this evidence and there is no indication in the 
record that the Veteran waived initial consideration of 
evidence by the RO.  The Board has no alternative but to 
remand this matter to the RO for consideration of the claim 
in light of the additional evidence and for issuance of an 
SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The Veteran and his attorney should be 
furnished an SSOC, with consideration of 
the evidence received in August 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purpose 
of this REMAND is to accord the Veteran due process of law.  
By this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the Veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



